A petition alleging that the plaintiff was driving his automobile south on Lee Street, in the City of Atlanta, at a moderate and lawful rate of speed, on the right-hand side of the street, and that the defendant, who was driving his automobile north on the left-hand side of said street, negligently, and in a reckless, careless, and unlawful manner, while driving at an unlawful rate of speed, cut his car over and across the center line of the street and ran into the automobile of the plaintiff, causing the damages to the plaintiff's car for which he sued, stated a cause of action as against a general demurrer, and the court did not err in so holding. This is true although the petition alleged that the plaintiff attempted to cut his car to the right, when he saw that the defendant was about to run into him, but was blocked from so doing by another car passing the plaintiff on his right.
Judgment affirmed. Sutton, C. J. and Felton, J.,concur.
                       DECIDED SEPTEMBER 13, 1947.